Case 15-26234        Doc 28     Filed 10/30/18     Entered 10/30/18 08:24:01          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-26234
         Sabrina Olayiwola

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/31/2015.

         2) The plan was confirmed on 09/25/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/09/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 39.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,942.00.

         10) Amount of unsecured claims discharged without payment: $7,969.17.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-26234      Doc 28        Filed 10/30/18    Entered 10/30/18 08:24:01                 Desc         Page 2
                                                  of 3



 Receipts:

        Total paid by or on behalf of the debtor               $7,318.70
        Less amount refunded to debtor                           $118.70

 NET RECEIPTS:                                                                                     $7,200.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $4,000.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $364.29
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,364.29

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                               Class    Scheduled      Asserted         Allowed         Paid         Paid
 KEYNOTE CONSULTING INC          Unsecured            NA         869.00           869.00        158.60        0.00
 MIDWEST EMERGENCY ASSOC LLC     Unsecured            NA         138.95           138.95          25.36       0.00
 MUNICIPAL COLLECTIONS OF AMER   Unsecured      1,000.00       1,175.00         1,175.00        214.45        0.00
 RESURGENT CAPITAL SERVICES      Unsecured            NA          10.95            10.95           2.00       0.00
 ARS ACCOUNT RESOLUTION          Unsecured          45.00           NA               NA            0.00       0.00
 ATG CREDIT                      Unsecured         802.00           NA               NA            0.00       0.00
 SHERMAN HOSPITAL                Unsecured         300.00           NA               NA            0.00       0.00
 COMCAST                         Unsecured         108.00           NA               NA            0.00       0.00
 CREDITORS DISCOUNT              Unsecured         189.00           NA               NA            0.00       0.00
 DSG COLLECT                     Unsecured         123.00           NA               NA            0.00       0.00
 IC SYSTEMS INC                  Unsecured      1,152.00            NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE          Unsecured         145.00           NA               NA            0.00       0.00
 MERIT SLEEP MANAGEMENT          Unsecured         869.00           NA               NA            0.00       0.00
 ST ALEXIUS MEDICAL CENTER       Unsecured            NA       2,846.10         2,846.10        519.45        0.00
 T MOBILE                        Unsecured            NA         141.94           141.94          25.91       0.00
 US DEPARTMENT OF EDUCATION      Unsecured     10,624.00     10,355.08        10,355.08       1,889.94        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-26234        Doc 28      Filed 10/30/18     Entered 10/30/18 08:24:01              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $15,537.02          $2,835.71              $0.00


 Disbursements:

         Expenses of Administration                             $4,364.29
         Disbursements to Creditors                             $2,835.71

 TOTAL DISBURSEMENTS :                                                                       $7,200.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/29/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
